DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 15 May 2020, in which claims 1-9 were canceled and claims 10-18 were added, has been entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “6” and “8”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities. Examiner suggests:
“steering column 4” be changed to --steering wheel 4-- (page 5, line 8);  
“outer shaft 6” be changed to --outer shaft 2-- (page 5, line 16).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cholakon et al. (US 6,425,605).  Cholakon et al. discloses a steering shaft (shaft assembly #10) for a motor vehicle, the steering shaft comprising:
(claim 10) a hollow outer shaft (#20) in which an inner shaft (#12) is received in a torque-transmitting manner and in an axially-displaceable manner (discussed throughout specification), and a boot (coil spring #18) that is elastic (coil spring is elastic) and is connected (at least indirectly) to the inner shaft (#12) or the outer shaft (#20; figures 1-5), wherein the boot is disposed at least partially within the steering shaft (within tube #20; figure 2);
(claim 16) wherein the boot (#18) is a single elastomeric piece (single coil spring; figures 2, 3, 5);
(claim 17) comprising an outer boot (#34), wherein a first end (end including hose clamp #36) of the outer boot encloses a first section of a circumferential region of the inner shaft (#12), wherein a second end (end including hose clamp #46) of the outer boot encloses a section of a circumferential region of the outer shaft (#20; figures 1, 2; column 3, lines 14-34);
(claim 18) comprising a profiled sleeve (roller bearing means #14, 16) or a sliding coating between an end section of the circumferential region of the inner shaft (#12) and an inner wall of the outer shaft (#20; figures 2-5; column 2, line 15-column 3, line 34). 

Claim(s) 10, 12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al. (US 4,317,387).  Myers et al. discloses a steering shaft (steering assembly #10) for a motor vehicle, the steering shaft comprising:
(claim 10) a hollow outer shaft (hollow cylindrical member #36 of upper steering shaft #30) in which an inner shaft (lower steering shaft #26) is received in a torque-transmitting manner and in an axially-displaceable manner (figure 1; column 2, lines 24-54), and a boot (coil spring #42) that is elastic (coil spring is elastic) and is connected (at least indirectly) to the inner shaft (#26) or the outer shaft (#36; figure 1; column 44-49), wherein the boot is disposed at least partially within the steering shaft (within hollow cylindrical member #36 of upper steering shaft #30; figure 1);
 (claim 12) wherein an opening in a steering-wheel-side end (upper end, which is to the right in figure 1) of the outer shaft (#36) is closed by way of a plug (stub shaft #32);
 (claim 16) wherein the boot (#42) is a single elastomeric piece (single coil spring; figure 1);
(claim 17) comprising an outer boot (including lower jacket member #16 and upper jacket member #24), wherein a first end (lower end, which is to the left in figure 1) of the outer boot encloses a first section of a circumferential region of the inner shaft (#26), wherein a second end (upper end, which is to the right in figure 1) of the outer boot encloses a section of a circumferential region of the outer shaft (#36; figure 1);
(claim 18) comprising a profiled sleeve (enlarged head #28) or a sliding coating between an end section of the circumferential region of the inner shaft (#26) and an inner wall of the outer shaft (#36; figure 1). 

Allowable Subject Matter
Claims 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses telescoping steering shafts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614